DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 29, 2020.
 	Applicant argues that claim 8 reads on the elected species wherein the hoop reinforcers comprise a combination of at least two distinct textile materials. Although the specification clearly discloses the language of claim 8 as being a different embodiment from the elected species in paragraphs 0025-0027 (first embodiment clearly directed to single textile material hoop reinforcers in view of second embodiment directed to the hoop reinforcers comprising a combination of at least two distinct textile materials), this was not explained in the previous office action and so applicant deserves the opportunity to traverse the examiner’s position. Further, it appears from applicant’s arguments that applicant intends to recite that two of the at least two textile materials in claim 9 (either in claim 9 itself or in a dependent claim depending from claim 9) are selected from the group consisting of the materials recited in claim 8, namely the group consisting of aromatic polyamide, aliphatic polyamide, polyester, polyester in the form of polyethylene naphthalate (PEN), polyketone, and cellulose, therefore a species election requirement follows.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are aromatic polyamide and aliphatic polyamide;
b) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are aromatic polyamide and polyester;
c) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are aromatic polyamide and polyester in the form of polyethylene naphthalate (PEN);
d) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are aromatic polyamide and polyketone;
e) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are aromatic polyamide and cellulose;
f) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are aliphatic polyamide and polyester;
g) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are aliphatic polyamide and polyester in the form of polyethylene naphthalate (PEN);
h) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are aliphatic polyamide and polyketone;
i) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are aliphatic polyamide and cellulose;
j) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are polyester and polyester in the form of polyethylene naphthalate (PEN);
k) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are polyester and polyketone;
l) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are polyester and cellulose;
m) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are polyester in the form of polyethylene naphthalate (PEN) and polyketone;
n) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are polyester in the form of polyethylene naphthalate (PEN) and cellulose;
o) the tire of claim 9 wherein two of the at least two distinct textile materials forming the hoop reinforcers are polyketone and cellulose.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 9.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of claim 9, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of European Patent Application 2 537 686 A1 cited by applicant (equivalent to US Patent Application Publication 2012/0305158 A1 cited by applicant) in view of Lugli et al. (2,930,425), Travers (3,327,753), Boileau (4,286,645), and Pneumatic Tire. See paragraph 19 of the Office action mailed September 24, 2021: Lugli et al., Travers, and Boileau have been cited to show that it is well known in tires to provide the claimed smaller AC2 angle to obtain triangulation, and contrary to applicant’s arguments they clearly depict the extent of the AC1 angle to be at least partially in the portion extending radially between axial straight lines positioned respectively at radial distances of 3/8 of the tire section height H and 1/8 of H away from the radially outermost point of the tread as now claimed (see Lugli et al. embodiment of Figures 6-7, Travers embodiment of Figures 1-2 with the variants of Figures 7-8 and 17-18, Boileau embodiment of Figures 2-3).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             April 30, 2022